Title: From Thomas Jefferson to Martha Jefferson Randolph, 13 December 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Dec. 13. 1792.

By capt. Swaile, who sailed yesterday for Richmond I sent addressed to Mr. Randolph to the care of Mr. Brown a box containing the following articles for your three house maids.
2. peices of linen. 52. yards

9. pair cotton stockings (3 of them small)
13. yds. cotton in three patterns
36. yards Calimanco.
9. yards muslin.
Bob is to have a share of the linen. I had promised to send him a new suit of clothes. Instead of this I send a suit of superfine ratteen of my own, which I have scarcely ever worn. I forgot to get stockings for him: therefore must desire you to have him furnished with them from Colo. Bell’s on my account.—In the same box you will find 4. pair tongs and shovels which I observed the house to be in want of. I hope our dear Anne is got well and that all of you continue so. Maria is well. She begun a letter to you Sunday was sennight: but it is not finished. My affections to Mr. Randolph and your friends. Adieu, my dear, yours with all love

Th: Jefferson

